Terminal Disclaimer
The terminal disclaimer filed on 3/15/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 8,758,306; U.S. Patent No. 9,192,753; U.S. Patent No. 9,205,243; and U.S. Patent No. 9,750,926 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Statement of Reasons for Allowance
The subject matter of independent claim(s) in the amendment submitted on 3/15/2021 could either not be found or was not suggested in the prior art of record. With respect to claims 2 and 12, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of providing a valve member comprising: an interior valve cavity, the valve member being disposed within the housing cavity and being transparent such that at least a portion of the interior valve cavity is visible through the valve member, as recited in claim 2; or the feature of providing a transparent valve member being disposed within the internal cavity of the housing body, the valve member comprising: an interior cavity, as recited in claim 12, in combination with the other elements recited in the independent claim(s).
The closest relevant art is: U.S. Publication No. 2007/0007478 to Leinsing et al. which discloses method of manufacturing a medical connector (medical connector 20) for use in a fluid pathway, the method comprising: providing a housing (housing 22) comprising: a proximal region with a proximal opening (first port 28), a distal region with a distal opening (opening of lumen 35), and a housing cavity (interior of housing 22, see Fig. 7) extending between the proximal and distal openings, the housing (housing 22) being transparent such that at least a portion of the housing cavity is visible through the housing (paragraph 38); providing a valve member (resiliently deformable piston element 38) comprising: an interior valve cavity (see Fig. 7), the valve member being disposed within the housing cavity (Fig. 7), and a proximal opening (64) being biased towards a closed position (Fig. 8) to obstruct fluid flow through the proximal opening, wherein the valve member is configured to selectively obstruct fluid communication between the housing proximal opening and the interior valve cavity when the valve member is provided in a first position (Fig. 8, and paragraph 52) and to permit fluid communication between the housing 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMBER R STILES/Primary Examiner, Art Unit 3783